— In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Pearce, J.), entered April 23, 1990, which, upon a fact-finding order of the same court dated February 14, 1990, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of attempted robbery in the second degree, adjudged him to be a juvenile delinquent and placed him with the Division for Youth, Title II, for a period of 12 months.
Ordered that the order is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606; see also, Matter of N. Children, 169 AD2d 834; Matter of H. Children, 169 AD2d 833). Thompson, J. P., Harwood, Balletta, Rosenblatt and Eiber, JJ., concur.